DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-17, and 20-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 20140319352 A1) in view of Milosevic (US 20100201977 A1).
With regards to claim 1, Gupta discloses an infrared spectrometer comprising: first 21 and second 23 opposing reflectors spaced apart by a spacing length (Fig. 1); an infrared laser source 11 arranged to form a laser beam [0012]; the opposing reflectors being arranged such that the laser beam is reflected alternately from each of the opposing reflectors [0012] (The high-reflectivity cavity mirrors 21 and 23 may be planar or curved. What matters most is that the cavity has a high finesse to increase the effective path length); a detector 37 arranged to detect spectral properties of the laser beam after reflection from the opposing reflectors [0014]; and an analyzer arranged to determine properties of a sample disposed between the first and second opposing reflectors from the detected spectral properties [0016]. Gupta does not specifically teach a plurality of discrete concave reflecting facets, the reflecting facets being facets of at least one of the opposing reflectors. However, in a similar field of endeavor, Milosevic teaches a plurality of discrete concave reflecting facets 3, 3’ (Fig. 3), the reflecting facets being facets of at least one of the opposing reflectors, wherein said reflecting facets are provided such that reflectance losses are recycled back for analysis thus improving the efficacy of the gain achieved by the multi-pass configuration. In view of the recited benefit, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Gupta with the claimed configuration.
With regards to claim 26, Gupta discloses a method of operating an infrared spectrometer comprising: providing first 21 and second opposing reflectors 23 spaced apart by a spacing length (Fig. 1); providing a sample in a space between the opposing reflectors (Fig. 1); directing an infrared laser beam 13 to pass through the sample multiple times by reflecting at least once from each of a plurality of the reflecting facets, the laser beam reflecting alternately from each of the opposing reflectors (Fig. 1); detecting spectral properties of the laser beam following the multiple reflections [0014]; and determining properties of the sample from the detected spectral properties [0016]. Gupta does not specifically teach a plurality of concave reflecting facets, each of the reflecting facets being a facet of a said reflector. However, in a similar field of endeavor, Milosevic teaches a plurality of discrete concave reflecting facets 3, 3’ (Fig. 3), the reflecting facets being facets of at least one of the opposing reflectors, wherein said reflecting facets are provided such that reflectance losses are recycled back for analysis thus improving the efficacy of the gain achieved by the multi-pass configuration. In view of the recited benefit, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Gupta with the claimed configuration.
With regards to claims 2 and 27, Milosevic teaches the claimed number of said reflecting facets (Fig. 3).
With regards to claims 3 and 28, Milosevic teaches wherein at least one of the reflections of the laser beam between the opposing reflectors is a reflection from a planar reflecting portion of one of the opposing reflectors (Fig. 1).
With regards to claims 4 and 29, Gupta and Milosevic do not explicitly teach wherein at least one of the reflections of the laser beam between the opposing reflectors is a reflection from a planar reflecting portion of one of the opposing reflectors. However, Gupta does teach wherein the reflector may either be curved or planar [0012]. As such, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Gupta and Milosevic with the claimed configuration in order to provide a desired path length while reducing light loss.
With regards to claim 7, Milosevic teaches wherein a plurality of the reflecting facets have substantially the same radius of curvature as each other [0044] (identical parabolic mirrors).
With regards to claims 8-13, 16, 17, and 30-32, the combination of Gupta and Milosevic does not explicitly teach the claimed configurations, even though Gupta does disclose wherein the reflector may be planar [0012]. Furthermore, it is noted that such modifications would have been known to a skilled artisan before the effective filing date of the application. Since Milosevic teaches the benefit of preventing reflectance losses, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Gupta and Milosevic with the claimed configurations as a matter of routine design choice in view of the recited benefit.
With regards to claim 14, Gupta discloses wherein the laser beam has a wavelength of between 2000 and 20,000 nm [0015].
With regards to claim 15, Milosevic teaches wherein the reflecting facets are arranged such that the laser beam is reflected once and only once from each of the plurality of the reflecting facets (Fig. 3) [0017].
With regards to claims 20 and 21 reflectors, Gupta and Milosevic do not teach the claimed reflectors. Nevertheless, the single material formation and reflective coating were well known obvious design modifications. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify the combination of Gupta and Milosevic with the claimed elements to improve structural integrity of the reflectors as well as improve the reflective properties of said reflectors.
With regards to claim 22, Gupta and Milosevic teach the invention according to claim 1. With respect to the method of forming the reflecting facets in claim 21, process limitations cannot serve to impart patentability to structures. In re Dike, 157 USPQ 581,585 (CCPA 1968). Methods of making a claimed product are immaterial in a product claim in view of In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985) and In re Brown, 459 F.2d531,173 USPQ 685 (CCPA 1972). It is axiomatic that the additional presence of process limitations, no matter how detailed, cannot impart patentability to a product. In re Pilkington, 411 F.2d 1345, 162 USPQ 145 (CCPA 1969); In re Johnson, 394 F.2d 591,157 USPQ 620 (CCPA 1968); and In re Stephen, 345 F.2d 1020, 145 USPQ 656 (CCPA 1965). Accordingly, the presence of "formed by one of: moulding, diamond milling, laser ablation, and replication " in the claim is irrelevant in the absence of any structural significance.
With regards to claim 23, Gupta discloses a sample cell 25 arranged to contain the sample between the first and second opposing reflectors.
With regards to claims 24 and 25, Gupta discloses ports 29, 31 arranged for the sample to flow into and/or out of the sample cell, but fails to teach the claimed port configurations, although such a modification would have been known. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Gupta with the claimed configuration, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Allowable Subject Matter
Claims 5, 6, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art teach a configuration such that all of the reflecting facets are disposed on only one of the opposing reflectors, and the reflections of the laser beam at the other, opposing reflector are from one or more planar reflecting portions of that other, opposing reflector; a spatial filtering mask as claimed in claim 18




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884